Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0001182
                                                          06-OCT-2017
                                                          09:23 AM


                           SCWC-13-0001182

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CREDIT ASSOCIATES OF MAUI, LTD.,
                    Respondent/Plaintiff-Appellee,

                                 vs.

             WILLIAM K. FREITAS AND CINDY K. FREITAS,
                Petitioners/Defendants-Appellants,

                                 and

                     PA#A POHAKU BUILDERS, INC.,
                        Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0001182; CASE NO. 3RC12-01-112K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellants William K. Freitas

and Cindy K. Freitas’s application for writ of certiorari filed

on August 30, 2017, is hereby rejected.

          DATED:    Honolulu, Hawai#i, October 6, 2017.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson